Exhibit 10.1

 

HAEMONETICS CORPORATION

2005 LONG-TERM INCENTIVE COMPENSATION PLAN

NON-QUALIFIED STOCK OPTION AGREEMENT

WITH

 

 

 

 

Director

 

1

--------------------------------------------------------------------------------


 

HAEMONETICS CORPORATION
NON-QUALIFIED STOCK OPTION AGREEMENT
UNDER 2005 LONG-TERM INCENTIVE COMPENSATION PLAN

 

AGREEMENT entered into the                              day of
                  ,              by and between Haemonetics Corporation, a
Massachusetts corporation with a principal place of business in Braintree,
Massachusetts, (the “Company”), and the undersigned director of the Company (the
“Director”).

 

1.     The Company desires to grant the Director a non-qualified stock option
under the Company’s 2005 Long-Term Incentive Compensation Plan (the “Plan”) to
acquire shares of the Company’s common stock, $ .01 par value per share (the
“Common Stock”).

 

2.     Article 6 of the Plan provides that each option is to be evidenced by an
option agreement, setting forth the terms and conditions of the option grant.

 

ACCORDINGLY, in consideration of the premises and of the mutual covenants and
agreements contained herein, the Company and the Director hereby agree as
follows:

 

1.     Grant of Option.           The Company hereby irrevocably grants to the
Director a non-qualified stock option (the “Option”) to purchase all or any part
of an aggregate of                shares of Common Stock (the “Shares”) on the
terms and conditions hereinafter set forth.  This option shall not be treated as
an incentive stock option under Section 422A of the Internal Revenue Code of
1986, as amended (the “Code”).

 

2.     Purchase Price.             The purchase price (“Purchase Price”) for the
Shares covered by the Option shall be $               per Share.

 

3.     Time of Exercise of Option; Exercisability.

 

The Option shall be exercisable, to the full extent of all shares included in
the Option, immediately upon grant.

 

2

--------------------------------------------------------------------------------


 

4.     Term of Options; Exercisability.

 

Term.

 

(1)   Each Option shall expire not more than seven (7) years from the date of
the granting thereof, but shall be subject to earlier termination as herein
provided.

 

(2)   If the Director ceases to be a director of the Company for any reason, the
Option granted to the Director hereunder shall terminate two years after the
date such Director ceases to be a director of the Company, or on the date on
which the Option expires by its terms, whichever occurs first, provided however
that if termination as a Director was by the Company for cause, the Option shall
terminate immediately.

 

5.     Manner of Exercise of Option.

 

(a) The Option may be exercised in full or in part by giving written, electronic
or telephonic notice to the Company stating the number of Shares exercised and
accompanied by payment in full for such Shares.  Payment may be either wholly in
cash or, with the consent of the Compensation Committee, in whole or in part in
Shares of the common stock of the Company already owned by the Director
exercising the Option, valued at fair market value, provided that the Shares
must have been held by the Director for at least six (6) months prior to their
delivery to satisfy the Option price.  Upon such exercise, delivery of a
certificate for paid-up, non-assessable Shares shall be made, as promptly as
practicable, at the principal office of the Company to the Director exercising
the Option.

 

(b)   The Company shall at all times during the term of the Option reserve and
keep available such number of Shares of its common stock as will be sufficient
to satisfy the requirements of the Option.  The Director shall not have any of
the rights of a stockholder of the Company in respect of the Shares until one or
more certificates for such Shares shall be delivered to him or her upon the due
exercise of the Option.

 

3

--------------------------------------------------------------------------------


 

6.     Non-Transferability.    The right of the Director to exercise the Option
shall not be assignable or transferable by the Director otherwise than by will
or the laws of descent and distribution, or pursuant to a qualified domestic
relations order as defined by the Code or Title I of the Employee Retirement
Income Security Act, or the rules thereunder.  The Option may be exercised
during the lifetime of the Director only by him or her.  The Option shall be
null and void and without effect upon any attempted assignment or transfer,
except as hereinabove provided, including without limitation any purported
assignment, whether voluntary or by operation of law, pledge, hypothecation or
other disposition, attachment, trustee process or similar process, whether legal
or equitable, upon the Option.  Notwithstanding the general prohibition on the
transfer, sale, or other disposition of options under the terms of the Plan and
this Agreement, the options granted under this Agreement may be transferred by
gift to one or more “family members” (as defined in the instructions to
Form S-8), or for value to any entity in which more than fifty percent (50%) of
the voting interests are owned by family members (or the director) in exchange
for an interest in that entity.  The directors, family members, and any such
entities shall execute and deliver such documents, and shall adhere to any
procedures, as the Compensation Committee shall require in order to accommodate
any request by the director to transfer the options.

 

7.     Representation Letter and Investment Legend.

 

(a)   In the event that for any reason the Shares to be issued upon exercise of
the Option shall not be effectively registered under the Securities Act of 1933
(the “1933 Act”), upon any date on which the Option is exercised in whole or in
part, the person exercising the Option shall give a written representation to
the Company in a form satisfactory to the Company and the Company shall place an
“investment legend,” so-called upon any certificate for the Shares issued by
reason of such exercise.

 

(b)   The Company shall be under no obligation to qualify Shares or to cause a
registration statement or a post-effective amendment to any registration
statement to be prepared for the purposes of covering the issue of Shares.

 

8.     Adjustments on Changes in Capitalization.            Adjustments on
Changes in Capitalization and the like shall be made in accordance with
Article 4 of the Plan, as in effect on the date of this Agreement.

 

9.     Rights as a Shareholder.  The Director shall have no rights as a
shareholder with respect to any Shares, which may be purchased by exercise of
this Option unless and until a certificate or certificates representing such
Shares are duly issued and delivered to the Director.  Except as otherwise
expressly provided in the Plan, no adjustment shall be made for dividends or
other rights for which the record date is prior to the date such stock
certificate is issued.

 

10.   Withholding Taxes.     Whenever Shares are to be issued upon exercise of
this Option, the Company shall have the right to require the Director to remit
to the Company an amount sufficient to satisfy all Federal, state and local
withholding tax requirements prior to the delivery of any certificate or
certificates for such Shares.

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed and its
corporate seal to be hereto affixed by its officer thereunto duly authorized,
and the Director has hereunto set his or her hand and seal, all as of the day
and year first above written.

 

 

 

HAEMONETICS CORPORATION

 

 

 

 

 

By:

 

 

 

 

Title: President & CEO

 

 

 

DIRECTOR

 

 

 

Name:

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

Social Security

 

No:

 

 

 

5

--------------------------------------------------------------------------------